DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate both floor and airlocks, reference character “1114” has been used to designate both disk and removable media, and reference number “1530” has been used to designate both radiator and heat exchanger.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: length 170, filter mechanism 365, output 494, and supplementary oxygen 485.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 300, 1234, and 1232.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 objected to because of the following informalities:  
Line 1: “operatively coupled a heat exchanger” should read –operatively coupled to a heat exchanger-.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "optimal" in claims 1 and 12 is a relative term which renders the claim indefinite.  The term "optimal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Optimal values and ranges will differ from plant to plant therefore making this a term relative to whatever plant the user decides to grow in this system.
Claim 1 recites the limitation "the nutrient dispenser" in line 7.  There is insufficient antecedent basis for this limitation in the claim. There has not been a nutrient dispenser introduced in the claim set yet. There has been “a nutrient disperser” introduced in line 6, so it is unclear if the applicant is referring to the nutrient disperser or if the nutrient dispenser is a 
Claim 5 recites the limitation "the nutrient dispenser" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There has been “a nutrient disperser” introduced in claim 1 line 6, so it is unclear if the applicant is referring to the nutrient disperser or if the nutrient dispenser is a new and separate structure. For examination purposes, it will be interpreted that the nutrient dispenser and the nutrient disperser are the same structure.
Claim 6 recites the limitation "the nutrient dispenser" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. There has been “a nutrient disperser” introduced in line 6, so it is unclear if the applicant is referring to the nutrient disperser or if the nutrient dispenser is a new and separate structure. For examination purposes, it will be interpreted that the nutrient dispenser and the nutrient disperser are the same structure.
Claim 8 recites the limitation "the nutrient dispenser" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. There has been “a nutrient disperser” introduced in line 6, so it is unclear if the applicant is referring to the nutrient disperser or if the nutrient dispenser is a new and separate structure. For examination purposes, it will be interpreted that the nutrient dispenser and the nutrient disperser are the same structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 5, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Newsam (US 2017/0071143 A1) in view of Miller et al. (US9148993 B1).
Regarding claim 1, Newsam discloses an integrated fogponics crop growth system for cultivating a crop (Paragraph [0002]), the system comprising: 
an upper growth chamber for accommodating a leafy portion of a crop (Figure 2-3, Paragraph [0022] humidity cover 25 cover upper growth chamber where leafy portion is contained); 
a lower growth chamber for accommodating a root portion of the crop (Figures 1-3, Paragraph [0014] reservoir 12 lower portion where roots are contained); 
a nutrient tank for holding a nutrient mixture for sustaining the crop (Figures 3, Paragraph [0015], [0023] reservoir 12 contains nutrient liquid);
a nutrient disperser coupled to the nutrient tank and for atomizing the nutrient mixture into a nutrient fog, wherein the nutrient dispenser includes a high pressure pump, and wherein the high pressure pump is operatively coupled to a nozzle configured to dispense the atomized nutrient fog into the lower growth chamber (Figure 3, Paragraph [0007] [0023], high pressure pump = pump 31 operatively coupled to nutrient disperser = sprayers 35 that spray mist onto roots); 
and an environmental system for maintaining an optimal air mixture at an optimal ambient temperature for the upper growth chamber (Paragraph [0032], temperature regulated to maintain stable environment).
Newsam does not disclose a booster pump.

It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the fogponic system taught by Newsam and incorporated the booster pump taught by Miller to increase the pressure at which the nutrient water is being pumped out of the nozzle in order to create smaller droplets.
Regarding claim 2, Newsam as modified above teaches the claimed invention except for wherein the high pressure pump generates between approximately 800 PSI to 1500 PSI at the nozzle. It would have been obvious to one having ordinary skill in the art before the effective filing date to utilize a pressure within this range in order create an ideal droplet size being sprayed out of the nozzle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 3, Newsam as modified above teaches wherein the upper growth chamber and the lower growth chamber are constructed using modular structures (Figures 1-3, reservoir 12 and humidity cover 25 are modular structures).
Regarding claim 5, Newsam as modified above teaches further comprising at least one computerized server for controlling the nutrient dispenser and the environmental system via a local communication channel (Paragraph [0032], power source 41 powers control unit 23 that controls pump 31 (which controls water being sprayed out of dispenser) via communication from video cameras 36 and temperature sensors 40).
In re Aller, 105 USPQ 233.	
Regarding claim 18, Newsam does not teach wherein the booster pump provides back pressure for the high pressure pump.
Miller teaches wherein the booster pump provides back pressure for the high pressure pump (Col. 10 line 44 - Col. 11 line 5, booster pump helps to maintain a certain pressure drop which causes back pressure).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the fogponic system taught by Newsam and incorporated the back pressure from the booster pump in order to maintain a certain flow that pumps the nutrient fluid out of the nozzle at the desired pressure to get the desired droplet size.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Newsam (US 2017/0071143 A1) in view of Miller et al. (US9148993 B1) as applied to claim 1 above, and further in view of Sprung (US 4956936 A).
Regarding claim 2, Newsam as modified above does not explicitly teach wherein the high pressure pump generates between approximately 800 PSI to 1500 PSI at the nozzle.

It would have been obvious to one having ordinary skill in the art before the effective filing date to utilize a pressure within this range in order create an ideal droplet size being sprayed out of the nozzle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Newsam (US 2017/0071143 A1) in view of Miller et al. (US9148993 B1) as applied to claim 3 above, and further in view of Barker et al. (US 2018/0077884 A1).
Regarding claim 4, Newsam as modified above does not teach wherein the modular structures are shipping containers.
Barker teaches an aeroponic system wherein the modular structures are shipping containers (Figure 4, Paragraphs [0048]-[0049], shipping containers stacked).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the fogponic system taught by Newsam and incorporated the shipping containers as the modular structures taught by Barker in order to upsize the system to be able to handle a larger amount of plants.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Newsam (US 2017/0071143 A1) in view of Miller et al. (US9148993 B1)as applied to claim 5 above, and further in view of Walliser (US 20160050862 A1).

Walliser teaches a greenhouse comprising a water preparation controller, a nutrient preparation controller and a root zone controller for controlling the nutrient dispenser via the local communication channel (Paragraphs [0027]-[0029], four different types of SCMs, mix SCM controls preparing nutrient and water mix and vining SCM controls flow valves to carry flow to dispense on plants, main controller 20 communicates with SCMs though LAN).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the fogponic system taught by Newsam and incorporated the various controllers taught by Walliser in order to decrease the amount of work for one single controller to do as to not overwhelm any one single controller.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Newsam (US 2017/0071143 A1) in view of Miller et al. (US9148993 B1) as applied to claim 5 above, and further in view of MacLean (US 2007/0033395 A1).
Regarding claim 7, Newsam as modified above does not teach wherein the at least one computerized server includes two or more redundant servers.
MacLean teaches at least one computerized server includes two or more redundant servers (Paragraph [0056], primary license server 301 and mini servers 310-313).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the fogponic system taught by Newsam and incorporated the redundant servers taught by MacLean to provide a way to keep the function of all controllers in 
Regarding claim 8, Newsam as modified above does not teach further comprising a master server for monitoring the two or more redundant servers and wherein the master server switches control of the nutrient dispenser and the environmental system between the two or more redundant servers.
MacLean teaches a master server 301 for monitoring two or more redundant servers 310-313 and wherein the master server switches control of system functions between the two or more redundant servers (Paragraph [0056], primary license server updates mini servers, when one fails it can automatically switch to another mini server, this system can easily be applied to the nutrient dispenser and environmental system controllers). When the switching controls of servers taught by MacLean is combined with Newsam as modified above, the controlling of the nutrient disperser and environmental control system taught by Newsam as modified above can be switched as needed. 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the fogponic system taught by Newsam and incorporated the switching of server control taught by MacLean to provide a backup server that can successfully complete the intended function in the case of a failure of any servers.
Regarding claim 9, Newsam as modified above does not teach wherein the master server and the two or more redundant servers are coupled to a wide area network.

It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the fogponic system taught by Newsam and incorporated the wide area network taught by MacLean as WAN is very well known and widely used in controller operated systems such as this to provide a network for servers to communicate through.
Regarding claim 10, Newsam as modified above does not teach wherein the wide area network includes the Internet.
MacLean teaches wherein the wide area network includes the Internet (Paragraph [0046] can use internet).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the fogponic system taught by Newsam and incorporated the use of the internet as taught by MacLean as the internet is very well known and widely used in controller operated systems such as this to provide a network for controllers to communicate through.
Regarding claim 11, Newsam as modified above does not teach wherein at least one of the master server and the two or more redundant servers securely communicate with one or more remote grower communicators via the wide area network.
MacLean teaches wherein at least one of the master server and the two or more redundant servers securely communicate with one or more remote grower communicators via the wide area network (Paragraph [0050] input device 242 to input communications to server, an input device such as this can easily be applied to serve as a remote grower device i.e. to 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the fogponic system taught by Newsam and incorporated the input device as taught by MacLean to provide ease to farmers so they can check in and adjust operations from a distance through the remote device.
Claims 12, 19-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Newsam (US 2017/0071143 A1) in view of Miller et al. (US9148993 B1) as applied to claim 1 above, and further in view of Gallant (US 2018/0177140 A).
Regarding claim 12, Newsam as modified above does not teach further comprising a fluid heat exchanger operatively coupled to the lower growth chamber, and wherein the heat exchanger maintains an optimal temperature for the lower growth chamber.
Gallant teaches a greenhouse comprising a fluid heat exchanger operatively coupled to the lower growth chamber, and wherein the heat exchanger maintains an optimal temperature for the lower growth chamber (Paragraph [0016], fluid heat exchanger 24 operatively coupled to greenhouse environment to control temperature).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the fogponic system taught by Newsam and incorporated the heat exchanger taught by Gallant to provide a way to control and adjust the temperature within the environment with a heat exchanger which is a very well-known device.

Gallant teaches a day-time temperature control tank operatively coupled a heat exchanger for controlling temperature in at least one of the upper growth chamber and the lower growth chamber (Figure 1, Paragraph [0015]-[0016], heating/cooling source 32 coupled to heat exchanger 24 for controlling temp of greenhouse environment).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the fogponic system taught by Newsam and incorporated the control tank and heat exchanger as taught by Gallant to provide a way to control and adjust the temperature within the environment with a heat exchanger and heating/cooling source which are well known devices.
Regarding claim 20, Newsam as modified above does not teach further comprising a day-time humidity control tank operatively coupled to a heat exchanger for controlling humidity in at least one of the upper growth chamber and the lower growth chamber.
Gallant teaches a day-time humidity control tank operatively coupled to a heat exchanger for controlling humidity in at least one of the upper growth chamber and the lower growth chamber (Figure 1, Paragraph [0015]-[0017], heating/cooling source 32 coupled to heat exchanger 24 for controlling humidity of greenhouse environment).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the fogponic system taught by Newsam and incorporated the control tank and heat exchanger as taught by Gallant to provide a way to control and adjust 
Regarding claim 21, Newsam as modified above does not teach further comprising a night-time temperature control tank operatively coupled to a heat exchanger for controlling temperature in at least one of the upper growth chamber and the lower growth chamber.
Gallant teaches a night-time temperature control tank operatively coupled to a heat exchanger for controlling temperature in at least one of the upper growth chamber and the lower growth chamber (Figure 1, Paragraph [0015]-[0016], heating/cooling source 32 coupled to heat exchanger 24 for controlling temp of greenhouse environment).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the fogponic system taught by Newsam and incorporated the control tank and heat exchanger as taught by Gallant to provide a way to control and adjust the temperature within the environment with a heat exchanger and heating/cooling source which are well known devices.
Regarding claim 22, Newsam as modified above does not teach further comprising a night-time humidity control tank operatively coupled to a heat exchanger for controlling humidity in at least one of the upper growth chamber and the lower growth chamber.
Gallant teaches a night-time humidity control tank operatively coupled to a heat exchanger for controlling humidity in at least one of the upper growth chamber and the lower growth chamber (Figure 1, Paragraph [0015]-[0017], heating/cooling source 32 coupled to heat exchanger 24 for controlling humidity of greenhouse environment).

Regarding claim 23, Newsam as modified above does not teach further comprising a radiator and a valve, wherein the valve is operatively located between the heat exchanger and the radiator, and wherein a feed point provides rate of change information to allow precise temperature control in the at least one of the upper growth chamber and the lower growth chamber.
Gallant teaches a radiator and a valve, wherein the valve is operatively located between the heat exchanger and the radiator (Figure 1, Paragraph [0015], heat exchanger 22 and heat exchanger 24, heat exchanger 24 operates the same as radiator = taking in fluid and heating/cooling the air around it, heat transfer circuit 30" can include a valve" which could be located in between 22 and 24 in order to control the flow of fluid traveling through the heat transfer circuit so as to not overwhelm or overflow the downstream heat exchanger/radiator 24), and wherein a feed point provides rate of change information to allow precise temperature control in the at least one of the upper growth chamber and the lower growth chamber (Paragraph [0019] feed point = controller connected to various devices like sensors to adjust operation).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the fogponic system taught by Newsam and incorporated the 
Regarding claim 25, Newsam as modified above does not teach further comprising a radiator and a valve, wherein the valve is operatively located between the heat exchanger and the radiator, and wherein a feed point provides rate of change information to allow precise humidity control in the at least one of the upper growth chamber and the lower growth chamber.
Gallant teaches a radiator and a valve, wherein the valve is operatively located between the heat exchanger and the radiator (Figure 1, Paragraph [0015], heat exchanger 22 and heat exchanger 24, heat exchanger 24 operates the same as radiator = taking in fluid and heating/cooling the air around it, heat transfer circuit 30" can include a valve" which could be located in between 22 and 24 in order to control the flow of fluid traveling through the heat transfer circuit so as to not overwhelm or overflow the downstream heat exchanger/radiator 24), and wherein a feed point provides rate of change information to allow precise humidity control in the at least one of the upper growth chamber and the lower growth chamber (Paragraph [0019] feed point = controller connected to various devices like sensors to adjust operation).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the fogponic system taught by Newsam and incorporated the radiator, valve, and feeding point as taught by Gallant provide an additional heat exchanger to .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Newsam (US 2017/0071143 A1) in view of Miller et al. (US9148993 B1) as applied to claim 1 above, and further in view of Ellins et al. (US 2017/0035002 A1).
Regarding claim 13, Newsam as modified above does not teach further comprising an irrigation controller for draining the lower growth chamber.
Ellins teaches an irrigation controller for draining the lower growth chamber (Paragraphs [0090], [0118], [0129], drain tank 620 collects unabsorbed water and nutrients, sensors in drain tank transmit data to Misting Tank Block electronics to control drain tank).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the fogponic system taught by Newsam and incorporated the irrigation controller as taught by Ellins to provide a way to control the draining to ensure there's no overflow and to provide feedback as to what the plant is/isn’t absorbing to then adjust the contents supplied to the plant.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Newsam (US 2017/0071143 A1) in view of Miller et al. (US9148993 B1) as applied to claim 1 above, and further in view of Yano et al. (US 9992940 B2).
Regarding claim 14, Newsam as modified above teaches wherein a root stem of the crop is located inside a grow pod (grow pod = inside area of reservoir 12) supported by a floor located between and environmentally separating the upper growth chamber and the lower 
Newsam doesn’t teach a support ring that is supported by the floor.
Yano teaches a support ring (Figure 1, Col. 3 lines 11-24, supporting portion 11, specifically penetrating portion 11b) that in combination with Newsam would be supported by the floor (Newsam: rack 14).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the fogponic system taught by Newsam and incorporated the support ring as taught by Yano to provide more support to plant roots other than just resting in an opening.
Regarding claim 15, Newsam as modified above teaches the claimed invention except for wherein the support ring includes two or more segments. It would have been obvious to one having ordinary skill in the art before the effective filing date to make the support ring into two or more segments to make inserting and removing the support ring easier since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Newsam (US 2017/0071143 A1) in view of Miller et al. (US9148993 B1) and Yano et al. (US 9992940 B2) as applied to claim 14 above, and further in view of Mathieu et al. (US 2016/0135398 A1).
Regarding claim 16, Newsam as modified above does not teach wherein the crop is suspended inside the grow pod by a plurality of clay balls.

It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the fogponic system taught by Newsam and incorporated the clay balls as taught by Mathieu to provide as the soilless cultivation medium in the system as which clay balls are very well known to use.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Newsam (US 2017/0071143 A1) in view of Miller et al. (US9148993 B1) as applied to claim 1 above, and further in view of Broutin et al. (US 2015/0305258 A1).
Regarding claim 17, Newsam as modified above does not teach wherein the nutrient fog is substantially between 6 microns and 15 microns.
Broutin teaches wherein the nutrient fog is substantially between 6 microns and 15 microns (Paragraph [0024], produces droplets larger than 5 microns which covers range of 6-15 microns).
It would have been obvious to one having ordinary skill in the art before the effective filing date to create utilize droplets of this size to best be absorbed by the plant roots, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Newsam (US 2017/0071143 A1) in view of Miller et al. (US9148993 B1) and Gallant (US 2018/0177140 A) as applied to claim 23 above, and further in view of Straight et al. (US 2017/0325427 A1).

Straight teaches a valve that is a variable flow rate valve (Paragraph [0066], controllable variable valves).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the fogponic system taught by Newsam and incorporated the variable valve as taught by Straight as it is a simple substitution of functionally similar parts. 
Regarding claim 26, Newsam as modified above does not teach wherein the valve is a variable flow rate valve.
Straight teaches a valve that is a variable flow rate valve (Paragraph [0066], controllable variable valves).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the fogponic system taught by Newsam and incorporated the variable valve as taught by Straight as it is a simple substitution of functionally similar parts. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shaw (US 3478817 A), Janney (US 8881454 B2), Zobel (US 5937575 A), Landstrom (US 4567732 A), Nir (US 4332105 A), Leo (US 20180116131 A1), Creechley (US 20180014486 A1), Gasmer (US 20170142912 A1), Tabakman (US 20170064912 A1), Joshi (US 2016/0085648 A1), Wong (US 20160128289 A1), and Shelor (US 20150282440 A1).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN J MORONEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/MARC BURGESS/Primary Examiner, Art Unit 3642